DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8 February 2022 are being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a driver imaging unit to capture an image of a driver of said vehicle” in claims 1 and 14;
“a display control device to acquire an image…” in claim 1; and 
“a display control device to determine a luminance level…” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 10-11 each similarly recite “whether said driver is viewing said image display unit or an outside of said image display unit….based on the glare at the time of viewing said image display unit and the glare at the time of viewing the outside of said image display unit” which is indefinite because if, for example, it is determined the user is looking outside then how can the luminance be determined based on both on glare of viewing said display unit and viewing outside of said image display unit.
Claims 2-9 and 13 are rejected due to their dependency from claim 1.
Claims 15 recites “when the glare at the time of viewing said image display unit is large, and the glare at the time of viewing the outside of said image display unit is large” whereas claim 14 recites “whether said driver is viewing said image display unit or an outside of said image display unit” and thus this claim is rejected for the same reasons as claims 1 and 10-11 above.
Claims 16 recites “when the glare at the time when the driver is viewing the outside of said image display unit is large” however, claim 14 recites “whether said driver is viewing said image display unit or an outside of said image display unit.”  Thus, claim 14’s recitation of “or” allows for the choice that the driver does not view the outside and thus claim 16 would not achieve functionality since the driver does not view the outside.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 13 recites “recording medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § I01 by adding the limitation "non-transitory" to the claim. Cf. Animals -Patentability, 1 077 0ff. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Narumi et al. (US 2019/0259279) in view of Lee et al. (US 2018/0151154).

Regarding claim 14, Narumi et al. disclose an image display device including:
an image display unit mounted in a vehicle to display an image (Figures 1B and 2A-2B);
a driver imaging unit to capture an image of a driver of said vehicle (Figures 3A and 4B, 21 is a driver imaging unit.); and
a display control device (Figures 1A-1B) to determine a luminance level of the image displayed by said image display unit, based on information indicating whether said driver is viewing said image display unit or an outside of said image display unit (Figure 5, step9 and step 7, yes or no, see paragraph [0076]), determined using information on a line of sight of said driver detected based on the image of said driver obtained by said driver imaging unit (Paragraph [0076]); wherein
said image display unit displays the image with the luminance level determined by said display control device (Paragraph [0078], “displays an image with high luminance in the display region based on the obtained control information”).
Narumi et al. fail to teach of information indicating glare being felt by said driver detected based on the image of said driver.
Lee et al. disclose an image display device comprising information indicating glare being felt by said driver detected based on the image of said driver (Figure 1 and paragraphs [0050]-[0054]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the glare teachings of Lee et al. in the image display device taught by Nurami et al.  The motivation to combine would have been in order to prevent or reduce glare experienced by a driver (See paragraph [0005] of Lee et al.).

Regarding claim 17, Narumi et al. and Lee et al. disclose the image display device as set forth in claim 14, wherein said display control device determines an upper limit value and a lower limit value for the luminance of said displayed image, based on an illuminance in said vehicle, and performs such a control that the luminance level of said displayed image does not become larger than said upper limit and does not become smaller than said lower limit (Inherently, displays have an upper limit and lower limit of luminance [max and min brightness] which can be provided and clearly the display is controlled within those limits.).

Regarding claim 18, Narumi et al. and Lee et al. disclose the image display device as set forth in claim 14, wherein said display control device performs at least one of measurement of a pupil diameter and detection of a feature quantity of mimetic muscles, based on the image of said driver, and detects said glare based on a result of at least one of said measurement and said detection (Nurami et al.: Figure 5, step3 and paragraph [0072] in the combination with the glare teachings of Lee et al. in claim 14.).

Regarding claim 19, Narumi et al. and Lee et al. disclose the image display device as set forth in claim 14, wherein
said display control device acquires an environment image representing a state of an environment of said vehicle (Narumi et al.: Figure 2A, 24 and paragraph [0094]), and
said image display unit displays the environment image acquired by said display control device (Narumi et al.: Paragraph [0095]).

Regarding claim 20, Narumi et al. and Lee et al. disclose the image display device as set forth in claim 14, wherein
said display control device acquires an image from an image source (Narumi et al.: Paragraphs [0094]-[0095]), and
said image display unit displays the image acquired by said display control device (Narumi et al.: Paragraphs [0094]-[0095]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Narumi et al. (US 2019/0259279) in view of Lee et al. (US 2018/0151154) and further in view of Kawaguchi et al. (US 2017/0174137).

Regarding claim 21, Narumi et al. and Lee et al. disclose the image display device as set forth in claim 14, wherein
said image display unit includes a transmissive display panel (Lee et al.: Paragraph [0051]) and adjusts light emission brightness based on the luminance level determined by said display control device (Narumi et al.: Paragraph [0078], “displays an image with high luminance in the display region…”).
Narumi et al. and Lee et al. fail to teach a backlight provided on a rear side of said display panel, and adjusts light emission brightness of said backlight based on the luminance level determined by said display control device.
Kawaguchi et al. disclose an image display device wherein an image display unit includes a transmissive display panel (Figures 1-2, 31 and paragraph [0036]) and a backlight provided on a rear side of said display panel (Figures 1-2, 32 and paragraph [0036]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the display unit teachings of Kawaguchi et al. such that the image display unit taught by the combination of Narumi et al. and Lee et al. would have a backlight, thus providing an adjustment to the light emission brightness of said backlight based on the luminance level determined by said display control device.  The motivation to combine would have been in order to provide the image display unit with excellent brightness uniformity, low cost and precise control over its intensity, thus enhancing and improving the user experience.

Allowable Subject Matter

Claims 1-11 and 13 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 15-16 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
6 December 2022